Dear Mayor Leblanc:
You have asked the opinion of this office on several issues related to the use of town-owned police vehicles by reserve police officers in Town of Sorrento ("Town"). Specifically, you have asked whether the chief of police may allow a reserve officer to use a town-owned police vehicle to travel to and from his home outside of the corporate limits of the Town. You have also asked whether such use constitutes compensation to the reserve officer that would require the prior approval of the Town Council. You indicated in your letter that from time to time the Town employs reserve police officers, and although they are not defined in Town ordinances, reserve officers have customarily been considered to be part-time officers who receive no compensation.
The Town of Sorrento is a Lawrason Act municipality.1 InLentini v. City of Kenner, 252 La. 413, 211 So.2d 311 (1968), the Supreme Court recognized that a chief of police of a Lawrason Act municipality is the chief law enforcement officer of the municipality and, as such, has the inherent power of supervision over the police department. This office has long recognized that an elected chief of police has the authority to supervise and control his office, equipment, and personnel on a day-to-day basis and to assign its personnel and equipment. This authority includes assigning a police department vehicle to himself for around the clock for use in conjunction with his 24-hour duty and extends likewise to assigning vehicles to other police personnel for use in their official duties, such as 24-hour "on call" status.2
Additionally, it is a well-established principle that the mayor and alderman may not revoke the "inherent powers" of an elected Chief of Police of a Lawrason Act municipality.3 Because the chiefs inherent authority only applies to the "official law enforcement use" of municipal police vehicles, the mayor and council may restrict the *Page 2 
use of police vehicles outside of the town's corporate limits, if such use is not for an official law enforcement use. Such a restriction would not infringe on the chief of police's inherent powers.4 However, the mayor and town council must recognize that those officers who are "on call" and are using the vehicle to travel to and from home, including those who live outside the town limits, are not considered to be using the vehicle for personal use.5
As you noted in your request letter, this office has determined that a reserve officer may not receive compensation without the permission of the Board.6 However, as provided above, the use of a police vehicle by a reserve officer in the exercise of official duties is not a personal use of the vehicle and therefore, does not constitute compensation to the reserve police officer.
In summary, it is the opinion of this office that the chief of police of the Town of Sorrento may authorize an on-call reserve police officer to use a town-owned police vehicle to drive to and from his home outside the corporate limits of the town when in the exercise of official duties. Such use in not a personal use of the vehicle and does not constitute compensation. Absent compensation, the permission of the Town Council for such an arrangement is not required and the issue regarding reimbursement is moot. Please note that this opinion only extends to the use of police vehicles for official use and not personal use.
We trust this adequately addresses your concerns. If you have any additional questions, please contact our office.
Yours very truly,
JAMES D. "BUDDY" CALDWELL Attorney General
By: __________________________ DENISE BROU FITZGERALD Assistant Attorney General
JDC/DBF/lbw
1 R.S. 33:361 et seq.
2 See Attorney General Opinion Nos. 05-0224 and 07-0165.
3 See Cogswell v. Town on Logansport,321 So. 2d 774, 778 (La. App. 2 Cir. 1975) and Attorney General Opinion Nos. 05-0224 and 07-0048.
4 See Attorney General Opinion Nos. 00-398, 00-504, 05-0224 and 07-0165.
5 See Attorney General Opinion Nos. 99-27, 00-504, 05-0224, and 07-0165.
6 See Attorney General Opinion Nos. 02-360 and 00-113.